Title: From George Washington to Benjamin Franklin, 15 January 1781
From: Washington, George
To: Franklin, Benjamin


                        
                            Dear Sir,
                            New Windsor Jany 15th 1781
                        
                        I have the honour of addressing this Letter to you by Colonel Laurens, one of my Aide De Camps, whom Congress
                            has been pleased to Commission for particular purposes to the Court of Versailles.
                        justice to the character of this Gentleman conspiring with motives of friendship will not permit me to let
                            him depart without testifying to you the high opinion I entertain of his worth, as a Citizen and as a Soldier. You will
                            find him a Man of Abilities, perfectly acquainted with our circumstances, and exemplary for his honour and candor. I can,
                            with pleasure, add assurances of his attachment to you personally & of his perfect disposition to conform to his
                            instructions by availing himself of your advice and assistance upon all occasions; and with this conviction, I confidently
                            take the liberty of recommending him to your friendship.
                        The present infinitely critical posture of our affairs, made it essential, in the opinion of Congress to send
                            from hence a person who had been eye witness to their progress, and who was capable of placing them before the Court of
                            France in a more full and striking point of light; than was proper or even practicable by any written communications. It
                            was also judged of great importance that the person should be able to give a military view of them and to enter military
                            details and arrangements. The choice has fallen upon Colonel Laurens as a Gentleman who unites all these advantages, and
                            adds to them in integrity and an independence of character, which render him superior to any spirit of party.
                        What I have said to him, I beg leave to repeat to you, that to me nothing appears more evident, than that the
                            period of our opposition will very shortly arrive, if our Allies cannot afford us that effectual aid; particularly in
                            money, and in a naval superiority, which are now solicited. Colonel Laurens is so fully possessed of my Ideas of our
                            situation and wants and has himself so thorough a knowledge of them, that I should trouble you to no purpose by
                            enlarging—You may place entire confidence in him, and in the assurances that I am, with the warmest sentiments of
                            respect, esteem & regard, Dear Sir, Yr most obed & Most humble servant
                        
                            
                        
                    